Trimble, J.,
concurring. — The decedent died intestate and left surviving him his widow, Lela Blanche Wood, and no issue. In his lifetime he and his wife became the adoptive parents of Mary Ann Glazier by deeree of court. The widow, claiming $5000 from his estate under the 2nd section of the Intestate Act of 1917, as amended by the Act of July 11, 1917, P. L. 755, will be sustained unless the 16th section of the Intestate Act substitutes adopted children for existing “issue,” the supposed sine qua non of the 2nd section.
The State, in selecting the persons who may enjoy shares in an intestate’s estate, has set forth a table of distribution and descent, the Intestate Act of 1917. .This shows not only issue, descendants, heirs and kindred, that is, lineals and collaterals, but also parents in the ascending line, the spouse and adopted children. The State may include or exclude whomsoever it pleases, and in the exercise of this sovereign power it has drawn from those who may or may not be in the catena of relationship the spouse and adopted children. The latter, in the 16th section, clauses (a) and (b) of the table, are invested with the rights of kin and heirs; they to take by devolution from and through each other personal estate as next of kin and real estate as heirs as fully as if born lawful children of the adopting parents. It not only invests them with this right to distribution, but it excludes them from the line of succession to all their cognates except their own children and descendants. Adoption makes them a new source for inheritance and takes away from them the rights which their former ties by blood gave them. It is not declared that adopted children are issue or kin or heirs, nor is that to be inferred from any loose phrasing. All that can be inferred is that the adoption of children works an exchange of family ties and makes the adopted children substitutes for children, issue, kindred and descendants and gives them rights as such.
The argument of counsel for the petitioner is that unless decedent died leaving issue and other kindred, the widow must necessarily be allowed the portion given to her in the 2nd section of the Intestate Act, to wit, $5000, because adopted children are not issue. If that is true, then it must certainly be true that if there were adopted children and no known heirs or kindred of the decedent, she would be entitled to the whole of the real and personal estate under the 17th section of the act, which provides in this way for the spouse when she survives and there is a default of known heirs or kindred. The adopted person is invested with the right to take as if he had been born a lawful child. If the adopted child is to be barred under section 2 because she is not issue of the adoptive parents, then why not under section 17 because *515she is not actually an heir or of the kindred? If she cannot prevent the spouse from taking the $5000 when there is no issue, how can she prevent her from taking the whole estate when there are no heirs or kindred? Prevention in one case ought to invite consistency for the other, which would be, that because the respondent is not issue, therefore neither is she heir nor kindred, and the bestowal of rights in section 16 (a) and (b) is a nullity, at least in .connection with sections 2 and 17. Now, of course, such reasoning shows the absurdity of allowing the petitioner to proceed. Section 16 of the Intestate Act was put there for a purpose, a permissible one. It substitutes a class of distributees who may or may not be of the blood of the ancestor, but are members of his family by his election and the act of the law and take as distributees. The fundamental reason for allowing this substitution is, perhaps, the same as that which allowed the widow a common law dower or the husband his curtesy and now a share varying with the rights of kindred, heirs and the adopted.
“It shall be lawful for any. adult citizen of this Commonwealth, residing therein, desirous of adopting either a minor or an adult as his or her heir, to present his petition, and the court or judge shall make a decree directing that the person shall have all the rights of a child and heir of such adopting parent or parents:” Act of April 4, 1925, P. L. 127. When this last óf many expressions of the legislature is read in connection with the Intestate Act of 1917, as amended, it must be concluded that an adopted person has been substituted for issue, for descendants and for kindred. If he is not, words have ensnared the legislature to make futile interrelated adoption laws and the stroke of the judicial axe will go deep into rights given under the Fiduciaries Act of June 7, 1917, P. L. 447, to children.
The petition must be dismissed.
Prom William J. Aiken, Pittsburgh, Pa.